Lüdeling, C. J.
This is a suit on an account for $419 42, and on a due bill for $80 89, against the commercial firm of James Munn & Co.
The defense is a general denial and a plea in compensation and recon-vention.
The evidence establishes the demand of the plaintiff, dehorn the admission by the ploa of compensation. The plea in compensation and re-convention is based upon a claim for damages arising from a seizure in a matter altogether disconnected from the plaintiff’s demand and an open account for $175 against the plaintiff. The claim for damages alleged to have arisen in another suit can not be pleaded in compensation/1 *575and roconvontion in this suit. The claim for $175 is proved by the admission as to what the absent witness would swear if present.
It is therefore ordered that the judgment of the lower court be reversed, and, proceeding to render such judgment as should have been rendered, it is ordered that the plaintiff have judgment against the defendants, in solido, for the sum of $500 31, with ñve per cent per annum interest from judicial demand, and costs, subject to a credit of one hundred and seventy-five dollars, and that the defendant pay costs of appeal.